UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter ended March 31, 2016 Commission File Number 0-15010 MARTEN TRANSPORT, LTD. (Exact name of registrant as specified in its charter) Delaware 39-1140809 (State of incorporation) (I.R.S. employer identification no.) 129 Marten Street, Mondovi, Wisconsin 54755 (Address of principal executive offices) 715-926-4216 (Registrant’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐Accelerated filer ☒Smaller reporting company ☐Non-accelerated filer ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ☐No ☒ The number of shares outstanding of the Registrant’s Common Stock, par value $.01 per share, was 32,423,231 as of April 25, 2016 . PART I. FINANCIAL INFORMATION Item 1. Financial Statements. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Long-term debt - Deferred income taxes Total liabilities Stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 96,000,000 shares authorized; 32,419,481 shares at March 31, 2016, and 32,759,806 shares at December 31, 2015, issued and outstanding Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 1 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (In thousands, except per share information) Operating revenue $ $ Operating expenses (income): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) ) Gain on disposition of facility - ) Other Total operating expenses Operating income Other 15 Income before income taxes Provision for income taxes Net income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per common share $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 2 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Total Additional Stock- Common Stock Paid-In Retained holders’ (In thousands) Shares Amount Capital Earnings Equity Balance at December 31, 2014 $ $ $ 300,222 $ Net income - - - Issuance of common stock from share-based payment arrangement exercises and vesting of performance unit awards 84 1 - Tax benefits from share-based payment arrangement exercises - - - Share-based payment arrangement compensation expense - - - Dividends on common stock - - - ) ) Balance at March 31, 2015 Net income - - - Repurchase and retirement of common stock ) (9 ) ) - ) Issuance of common stock from share-based payment arrangement exercises and vesting of performance unit awards 2 - Tax benefits from share-based payment arrangement exercises - - - Share-based payment arrangement compensation expense - - - Dividends on common stock - - - ) ) Balance at December 31, 2015 Net income - - - Repurchase and retirement of common stock ) (5 ) ) - ) Issuance of common stock from share-based payment arrangement exercises and vesting of performance unit awards 1 - Tax deficiencies from share-based payment arrangement exercises - - ) - ) Employee taxes paid in exchange for shares withheld - - ) - ) Share-based payment arrangement compensation expense - - - Dividends on common stock - - - ) ) Balance at March 31, 2016 $ $ $ 340,007 $ The accompanying notes are an integral part of these consolidated condensed financial statements. 3 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash flows provided by operating activities: Operations: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Gain on disposition of revenue equipment ) ) Gain on disposition of facility - ) Deferred income taxes Tax (deficiencies) benefits from share-based payment arrangement exercises ) Excess tax benefits from share-based payment arrangement exercises - ) Share-based payment arrangement compensation expense Equity in loss from affiliate Changes in other current operating items: Receivables Prepaid expenses and other Accounts payable and accrued liabilities Insurance and claims accruals Net cash provided by operating activities Cash flows used for investing activities: Revenue equipment additions ) ) Proceeds from revenue equipment dispositions Buildings and land, office equipment and other additions ) ) Proceeds from buildings and land, office equipment and other dispositions - Other ) ) Net cash used for investing activities ) ) Cash flows used for financing activities: Borrowings under credit facility and long-term debt Repayment of borrowings under credit facility and long-term debt ) ) Repurchase and retirement of common stock ) - Dividends on common stock ) ) Issuance of common stock from share-based payment arrangement exercises Excess tax benefits from share-based payment arrangement exercises - Employee taxes paid in exchange for shares withheld ) - Change in checks issued in excess of cash balances - ) Net cash used for financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ Supplemental non-cash disclosure: Change in property and equipment not yet paid $ $ Supplemental disclosure of cash flow information: Cash (received) paid for: Income taxes $ ) $ ) Interest $ 87 $ 28 The accompanying notes are an integral part of these consolidated condensed financial statements. 4 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2016 (Unaudited) Consolidated Financial Statements The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial statements, and therefore do not include all information and disclosures required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, such statements reflect all adjustments (consisting of normal recurring adjustments) considered necessary to fairly present our consolidated financial condition, results of operations and cash flows for the interim periods presented. The results of operations for any interim period do not necessarily indicate the results for the full year. The unaudited interim consolidated condensed financial statements should be read with reference to the consolidated financial statements and notes to consolidated financial statements in our 2015 Annual Report on Form 10-K. Earnings per Common Share Basic and diluted earnings per common share were computed as follows: Three Months Ended March 31, (In thousands, except per share amounts) Numerator: Net income $ $ Denominator: Basic earnings per common share - weighted-average shares Effect of dilutive stock options Diluted earnings per common share - weighted-average shares and assumed conversions Basic earnings per common share $ $ Diluted earnings per common share $ $ Options totaling 330,400 and 160,800 equivalent shares for the three-month periods ended March 31, 2016 and March 31, 2015, respectively, were outstanding but were not included in the calculation of diluted earnings per share because including the options in the denominator would be antidilutive, or decrease the number of weighted-average shares, due to their exercise prices exceeding the average market price of the common shares, or because inclusion of average unrecognized compensation expense in the calculation would cause the options to be antidilutive. Unvested performance unit awards totaling 57,205 and 48,861 equivalent shares for the three-month periods ended March 31, 2016 and March 31, 2015, respectively, were considered outstanding but were not included in the calculation of diluted earnings per share because inclusion of average unrecognized compensation expense in the calculation would cause the performance units to be antidilutive. 5 Long-Term Debt We maintain a credit agreement that provides for an unsecured committed credit facility which matures in December 2019. In November 2015, we entered into an amendment to the facility which increased the aggregate principal amount of the facility from $50.0 million to $75.0 million. At March 31, 2016, there was no outstanding principal balance on the facility. As of that date, we had outstanding standby letters of credit of $8.6 million and remaining borrowing availability of $66.4 million. At December 31, 2015, there was an outstanding principal balance of $37.9 million on the facility. This facility bears interest at a variable rate based on the London Interbank Offered Rate or the lender’s Prime Rate, in each case plus/minus applicable margins. The weighted average interest rate for the facility was 1.1% at December 31, 2015. Our credit facility prohibits us from paying, in any fiscal year, stock redemptions and dividends in excess of 25% of our net income from the prior fiscal year. A waiver of the 25% limitation for 2015 and 2016, should it apply, was obtained from the lender. This facility also contains restrictive covenants which, among other matters, require us to maintain compliance with cash flow leverage and fixed charge coverage ratios. We were in compliance with all covenants at March 31, 2016 and December 31, 2015. Related Party Transactions We purchase fuel and tires and obtain related services from Bauer Built, Inc., or BBI. Jerry M. Bauer, one of our directors, is the chairman of the board, chief executive officer and the principal stockholder of BBI. We paid BBI $62,000 in the first three months of 2016 and $55,000 in the first three months of 2015 for fuel , tires and related services. In addition, we paid $479,000 in the first three months of 2016 and $219,000 in the first three months of 2015 to tire manufacturers for tires that were provided by BBI. BBI received commissions from the tire manufacturers related to these purchases. We provide transportation services to MW Logistics, LLC (MWL) as described in Note 8. Share Repurchase Program In December 2007, our Board of Directors approved and we announced a share repurchase program to repurchase up to one million shares of our common stock either through purchases on the open market or through private transactions and in accordance with Rule 10b-18 of the Exchange Act. On November 4, 2015, our Board of Directors approved and we announced an increase in the share repurchase program, providing for the repurchase of up to $40 million, or approximately 2 million shares, of our common stock. The timing and extent to which we repurchase shares depends on market conditions and other corporate considerations. The repurchase program does not have an expiration date. In the fourth quarter of 2015 we repurchased and retired 941,024 shares of our common stock for $16.2 million. We repurchased and retired 455,581 shares of our common stock for $7.5 million in the first quarter of 2016. Dividends In 2010, we announced that our Board of Directors approved a regular cash dividend program to our stockholders, subject to approval each quarter. Quarterly cash dividends of $0.025 per share of common stock were declared in each of the first quarters of 2016 and 2015. Our ability to pay cash dividends is currently limited by restrictions contained in our revolving credit facility, which prohibits us from paying, in any fiscal year, stock redemptions and dividends in excess of 25% of our net income from the prior fiscal year. A waiver of the 25% limitation for 2015 and 2016, should it apply, was obtained from the lender. Accounting for Share-based Payment Arrangement Compensation We account for share-based payment arrangements in accordance with Financial Accounting Standards Board Accounting Standards Codification, or FASB ASC , 718, Compensation – Stock Compensation . During the first three months of 2016, there were no significant changes to the structure of our stock-based award plans. Pre-tax compensation expense related to stock options and performance unit awards recorded in the first three months of 2016 and 2015 was $290,000 and $273,000, respectively . See Note 13 to our consolidated financial statements in our 2015 Annual Report on Form 10-K for a detailed description of stock-based awards . 6 Equity Investment We own a 45% equity interest in MWL, a third-party provider of logistics services to the transportation industry. A non-related party owns the other 55% equity interest in MWL. We received $642,000 and $2.0 million of our revenue for loads transported by our tractors and arranged by MWL in the three-month periods ended March 31, 2016 and March 31, 2015, respectively. As of March 31, 2016, we also had a trade receivable in the amount of $268,000 from MWL and an accrued liability of $4.0 million to MWL for the excess of payments by MWL’s customers into our lockbox account over the amounts drawn on the account by MWL. Fair Value of Financial Instruments The carrying amounts of cash equivalents, accounts receivable and accounts payable approximate fair value because of the short maturity of these instruments. Commitments and Contingencies We are committed to purchase $122.1 million of new revenue equipment in the remainder of 2016; building construction expenditures of $1.2 million in the remainder of 2016; and operating lease obligation expenditures totaling $369,000 through 2018 . We self-insure, in part, for losses relating to workers’ compensation, auto liability, general liability, cargo and property damage claims, along with employees’ health insurance with varying risk retention levels. We maintain insurance coverage for per-incident and total losses in excess of these risk retention levels in amounts we consider adequate based upon historical experience and our ongoing review, and reserve currently for the estimated cost of the uninsured portion of pending claims. We are also involved in other legal actions that arise in the ordinary course of business. In the opinion of management, based upon present knowledge of the facts, it is remote that the ultimate outcome of any such legal actions will have a material adverse effect upon our long-term financial position or results of operations. Business Segments We have aggregated our five current operating segments into four reporting segments (Truckload, Dedicated, Intermodal and Brokerage) for financial reporting purposes. The primary source of our operating revenue is provided by our Truckload segment through a combination of regional short-haul and medium-to-long-haul full-load transportation services. We transport food and other consumer packaged goods that require a temperature-controlled or insulated environment across the United States and into and out of Mexico and Canada. Our Dedicated segment provides customized transportation solutions tailored to meet individual customers’ requirements, utilizing temperature-controlled trailers, dry vans and other specialized equipment within the United States. Our customer contracts range from three to five years and are subject to annual rate reviews. Our Intermodal segment transports our customers’ freight within the United States primarily utilizing our temperature-controlled trailers and also, through March 2015, our dry containers on railroad flatcars for portions of trips, with the balance of the trips using our tractors or, to a lesser extent, contracted carriers. Our Brokerage segment arranges for smaller third-party carriers to transport freight for our customers in temperature-controlled trailers and dry vans within the United States and into and out of Mexico while we retain the billing, collection and customer management responsibilities. 7 The following table sets forth for the periods indicated our operating revenue and operating income by segment. We do not prepare separate balance sheets by segment and, as a result, assets are not separately identifiable by segment. Three Months Ended March 31, ( Dollars in thousands ) Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ Truckload fuel surcharge revenue Total Truckload revenue Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue Intermodal fuel surcharge revenue Total Intermodal revenue Brokerage revenue Total operating revenue $ $ Operating income: Truckload $ $ Dedicated Intermodal Brokerage Total operating income before gain on disposition of facility Gain on disposition of facility - Total operating income $ 14,125 $ Truckload segment depreciation expense was $13.7 million and $13.2 million, Dedicated segment depreciation expense was $5.0 million and $2.9 million, Intermodal segment depreciation expense was $941,000 and $1.5 million, and Brokerage segment depreciation expense was $481,000 and $270,000, in the three-month periods ended March 31, 2016 and March 31, 2015, respectively. Use of Estimates We must make estimates and assumptions to prepare the consolidated condensed financial statements in conformity with U.S. generally accepted accounting principles. These estimates and assumptions affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities in the consolidated condensed financial statements and the reported amount of revenue and expenses during the reporting period. These estimates are primarily related to insurance and claims accruals and depreciation. Ultimate results could differ from these estimates. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update No. 2014-09, “Revenue from Contracts with Customers” which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The standard, which is effective for the first quarter of 2018, will replace most existing revenue recognition guidance required by U.S. generally accepted accounting principles. The adoption of this standard is not expected to have a significant impact on our consolidated condensed balance sheets, statements of operations or statements of cash flows. 8 In February 2016, the FASB issued Accounting Standards Update No. 2016-02, “Leases” which requires organizations that lease assets to recognize on the balance sheet the assets and liabilities for the rights and obligations created by those leases. The new guidance also requires additional disclosures related to leasing transactions. The standard is effective for the first quarter of 2019. The adoption of this standard is not expected to have a significant impact on our consolidated condensed balance sheets, statements of operations or statements of cash flows. In March 2016, the FASB issued Accounting Standards Update No. 2016-09, “Compensation - Stock Compensation: Improvements to Employee Share-Based Payment Accounting” which simplifies several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities and classification on the statement of cash flows. The standard is effective for the first quarter of 2017. The adoption of this standard will result in an increase or decrease to our provision for income taxes each quarter based on the actual increase in our stock price compared with the grant-date fair value of the quarter’s exercised options and vested performance unit awards. The adoption of the other provisions of this standard is not expected to have a significant impact on our consolidated condensed balance sheets, statements of operations or statements of cash flows. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of our financial condition and results of operations should be read together with the selected consolidated financial data and our consolidated condensed financial statements and the related notes appearing elsewhere in this report. This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, including but not limited to those included in our Form 10-K, Part 1, Item 1A for the year ended December 31, 201 5 . We do not assume, and specifically disclaim, any obligation to update any forward-looking statement contained in this report. Overview The primary source of our operating revenue is provided by our Truckload segment through a combination of regional short-haul and medium-to-long-haul full-load transportation services. We transport food and other consumer packaged goods that require a temperature-controlled or insulated environment across the United States and into and out of Mexico and Canada. Our Dedicated segment provides customized transportation solutions tailored to meet individual customers’ requirements, utilizing temperature-controlled trailers, dry vans and other specialized equipment within the United States. Our customer contracts range from three to five years and are subject to annual rate reviews. Generally, we are paid by the mile for our Truckload and Dedicated services. We also derive Truckload and Dedicated revenue from fuel surcharges, loading and unloading activities, equipment detention and other ancillary services. The main factors that affect our Truckload and Dedicated revenue are the rate per mile we receive from our customers, the percentage of miles for which we are compensated, the number of miles we generate with our equipment and changes in fuel prices. We monitor our revenue production primarily through average Truckload and Dedicated revenue, net of fuel surcharges, per tractor per week. We also analyze our average Truckload and Dedicated revenue, net of fuel surcharges, per total mile, non-revenue miles percentage, the miles per tractor we generate, our fuel surcharge revenue, our accessorial revenue and our other sources of operating revenue. Our Intermodal segment transports our customers’ freight within the United States primarily utilizing our temperature-controlled trailers and also, through March 2015, our dry containers on railroad flatcars for portions of trips, with the balance of the trips using our tractors or, to a lesser extent, contracted carriers. The main factors that affect our Intermodal revenue are the rate per mile and other charges we receive from our customers. Our Brokerage segment arranges for smaller third-party carriers to transport freight for our customers in temperature-controlled trailers and dry vans within the United States and into and out of Mexico while we retain the billing, collection and customer management responsibilities. The main factors that affect our Brokerage revenue are the rate per mile and other charges we receive from our customers. In addition to the factors discussed above, our operating revenue is also affected by, among other things, the United States economy, inventory levels, the level of truck and rail capacity in the transportation market, a contracting driver market, severe weather conditions and specific customer demand. Our operating revenue increased $642,000, or 0.4%, in the first three months of 2016, despite a 51.1% decrease in fuel surcharge revenue to $10.0 million from $20.6 million in the first three months of 2015 due to lower fuel prices. Our operating revenue, net of both fuel surcharges and revenue from our dry container service discontinued in March 2015, increased $12.5 million, or 8.9%, compared with the first three months of 2015. Truckload segment revenue, net of fuel surcharges, decreased 4.5% from the first three months of 2015 primarily due to a decrease in our average revenue per tractor, partially offset by an increase in our average fleet size. Dedicated segment revenue, net of fuel surcharges, increased 78.8% primarily due to an increase in our average fleet size of 80.2% from the first three months of 2015 . Intermodal segment revenue, net of both fuel surcharges and revenue from our discontinued dry container service, increased 1.0% from the first three months of 2015 due to an increase in volume in our temperature-controlled trailer service. Brokerage segment revenue increased 3.2% in the first three months of 2016 due to an increase in volume. 10 Our profitability is impacted by the variable costs of transporting freight for our customers, fixed costs, and expenses containing both fixed and variable components. The variable costs include fuel expense, driver-related expenses, such as wages, benefits, training, and recruitment, and independent contractor costs, which are recorded under purchased transportation. Expenses that have both fixed and variable components include maintenance and tire expense and our cost of insurance and claims. These expenses generally vary with the miles we travel, but also have a controllable component based on safety, fleet age, efficiency and other factors. Our main fixed costs relate to the acquisition and subsequent depreciation of long-term assets, such as revenue equipment and operating terminals. We expect our annual cost of tractor and trailer ownership will increase in future periods as a result of higher prices of new equipment, along with any increases in fleet size. Although certain factors affecting our expenses are beyond our control, we monitor them closely and attempt to anticipate changes in these factors in managing our business. For example, fuel prices have significantly fluctuated over the past several years. We manage our exposure to changes in fuel prices primarily through fuel surcharge programs with our customers, as well as through volume fuel purchasing arrangements with national fuel centers and bulk purchases of fuel at our terminals. To help further reduce fuel expense, we have installed and tightly manage the use of auxiliary power units in our tractors to provide climate control and electrical power for our drivers without idling the tractor engine, and also have improved the fuel usage in the temperature-control units on our trailers. For our Intermodal and Brokerage segments, our profitability is impacted by the percentage of revenue we pay to providers for the transportation services we arrange, which is included within purchased transportation in our consolidated condensed statements of operations. Our operating expenses as a percentage of operating revenue, or “operating ratio,” increased to 91.3% in the first three months of 2016 from 89.3% in the first three months of 2015. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, was 90.7% in the first three months of 2016. Our operating ratio for the first three months of 2015, net of both the facility disposition gain of $3.7 million and fuel surcharges, was 90.3%. Our net income decreased to $8.2 million, or $0.25 per diluted share, in the first three months of 2016 from $10.2 million, or $0.30 per diluted share, in the first three months of 2015. Net income improved 2.4% over earnings of $8.0 million, or $0.24 per diluted share, in the first three months of 2015 excluding the facility disposition gain, due to increased operating income in our Dedicated, Intermodal and Brokerage segments, partially offset by decreased operating income in our Truckload segment. Our business requires substantial, ongoing capital investments, particularly for new tractors and trailers. At March 31, 2016, we had $1.2 million of cash and cash equivalents, $410.8 million in stockholders’ equity and no long-term debt outstanding. In the first three months of 2016, net cash flows provided by operating activities of $55.1 million were primarily used to repay $37.9 million of long-term debt, to purchase new revenue equipment, net of proceeds from dispositions, in the amount of $8.3 million, and to repurchase and retire 455,581 shares of our common stock for $7.5 million. We estimate that capital expenditures, net of proceeds from dispositions, will be approximately $120 million for the remainder 2016. We believe our sources of liquidity are adequate to meet our current and anticipated needs for at least the next twelve months. Based upon anticipated cash flows, existing cash and cash equivalents balances, current borrowing availability and other sources of financing we expect to be available to us, we do not anticipate any significant liquidity constraints in the foreseeable future. Our business strategy encompasses a multifaceted set of transportation service solutions, primarily regional Truckload temperature-controlled operations along with Dedicated, Intermodal and Brokerage services, with a diverse customer base that gains value from and expands each of these operating segments. We believe that we are well-positioned regardless of the economic environment with the services we provide combined with our competitive position, cost control emphasis, modern fleet and strong balance sheet. 11 This Management’s Discussion and Analysis of Financial Condition and Results of Operations includes discussions of operating revenue, net of fuel surcharge revenue; Truckload, Dedicated and Intermodal revenue, net of fuel surcharge revenue; operating revenue and Intermodal revenue, each net of fuel surcharge revenue and revenue from our dry container service discontinued in March 2015; operating expenses as a percentage of operating revenue, each net of fuel surcharge revenue and the sum of fuel surcharge revenue and the facility disposition gain; and net fuel expense (fuel and fuel taxes net of fuel surcharge revenue and surcharges passed through to independent contractors, outside drayage carriers and railroads). We provide these additional disclosures because management believes these measures provide a more consistent basis for comparing results of operations from period to period. These financial measures in this report have not been determined in accordance with U.S. generally accepted accounting principles (GAAP). Pursuant to Item 10(e) of Regulation S-K, we have included the amounts necessary to reconcile these non-GAAP financial measures to the most directly comparable GAAP financial measures of operating revenue, operating expenses divided by operating revenue, and fuel and fuel taxes. Results of Operations The following table sets forth for the periods indicated certain operating statistics regarding our revenue and operations: Three Months Ended March 31, Truckload Segment: Revenue (in thousands) $ $ Average revenue, net of fuel surcharges, per tractor per week(1) $ $ Average tractors(1) Average miles per trip Total miles (in thousands) Dedicated Segment: Revenue (in thousands) $ $ Average revenue, net of fuel surcharges, per tractor per week(1) $ $ Average tractors(1) Average miles per trip Total miles (in thousands) Intermodal Segment: Revenue (in thousands) $ $ Loads Average tractors 76 96 Brokerage Segment: Revenue (in thousands) $ $ Loads 12,951 Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 79 and 54 tractors as of March 31, 2016 and 2015, respectively. 12 C omparison of Three Months Ended March 31, 2016 to Three Months Ended March 31, 2015 The following table sets forth for the periods indicated our operating revenue, operating income and operating ratio by segment, along with the change for each component: Dollar Percentage Change Change Three Months Ended Three Months Ended Three Months Ended March 31, March 31, March 31, (Dollars in thousands) 2016vs. 2015 2016 vs. 2015 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage Total operating income before gain on disposition of facility Gain on disposition of facility - ) ) Total operating income $ $ $ ) )% Operating ratio(
